Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 09/29/2021. Claims 1-7 are pending for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US D740,747 S).
Regarding claim 1, Sato teaches a pneumatic tire (Fig. 1) comprising a decorative portion (Fig. 8) on a tire side portion that is an outer surface of a sidewall portion (Fig. 2); the decorative portion comprising a plurality of ridges (Fig. 8, protruding portions) that extend along the tire side portion (Fig. 8), the plurality of ridges being arranged side by side in a tire circumferential direction (Fig. 8); the plurality of ridges comprising a parallel inclination angle in the tire circumferential direction with respect to a tire radial direction (Recreated figure 8 below; the ridges belonging to the different ridge groups) and an interval between a pair of the plurality of ridges adjacent to one another (Fig. 8, gap between ridges) the plurality of ridges forming a ridge group, and three or more different ridge groups are provided (Shown in recreated Fig. 8 below), where the different ridge groups intersect one another. .

    PNG
    media_image1.png
    630
    395
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US D740,747 S) in view of Masahiro (JP 2012148651 A, English Translation provided in previous Office Action).
Regarding claim 2, Sato teaches that the plurality of ridges of the same ridge group have an identical height to one another (Fig. 10). However, Sato does not teach that the plurality of ridges of the different ridge groups have different heights.
In an analogous art, Masahiro teaches a decorative pattern with different ridge groups having different heights from one another (Para. [0007], [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sato with Masahiro to have the ridges of different ridge groups have different heights from one another. This modification will change the intensity of the reflected light on the sidewall making the unevenness inconspicuous (Para. [0027]) 
Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US D740,747 S) in view of Mukai (US 2014/0174623 A1).
Regarding claim 3, Sato does not teach that at least one of the ridge groups has a plurality of sizes of interval as an interval between a pair of the plurality of ridges adjacent to one another.
In an analogous art, Mukai teaches having adjacent ridges of the same inclination angle (same ridge group) with a plurality of sizes of interval between a pair of the plurality of ridges (Fig .4; Para. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sato with Mukai to have a plurality of sizes of interval as an interval between adjacent ridges in at least one ridge group. This modification will change the amount of light reflected along the tire, which 
Regarding claim 4, Sato does not teach that the ridge group with a plurality of sizes of interval has a ridge set where the interval between the ridge sets is different than an interval between the plurality of ridges that form the ridge set.
In an analogous art, Mukai teaches the ridge group comprising a plurality of sizes of interval as an interval between the pair of the plurality of ridges adjacent to one another (Fig. 4) has a ridge set formed by the plurality of ridges arranged side by side in a continuous manner in the tire circumferential direction (Fig. 4, the ridge sets are formed by two adjacent ridges). Mukai also teaches that the interval between ridges changes with a pattern of three different interval sizes between the ridges.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sato with Mukai to create ridge sets where the interval changes based on a pattern of three different interval sizes. This modification will create a gradation of reflected light which will complicate the reflected light pattern and de-emphasize molding defects on the sidewall (Mukai; Para. [0036]). Due to the interval pattern being three different interval sized, when the ridge set is defined as two adjacent ridges, the interval on either of the ridge set between adjacent ridge set is going to be different than the interval between the two ridges making up the ridge set.
Regarding claim 7, Sato in view of Mukai teaches that that the plurality of ridge sets is formed of only two ridges (Fig. 4, ridge set is two adjacent ridges). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US D740,747 S) in view of Masahiro (JP 2012158651 A) in view of Mukai (US 2014/0174623 A1).
Regarding claim 5, Sato does not teach that at least one of the ridge groups has a plurality of sizes of interval as an interval between a pair of the plurality of ridges adjacent to one another.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sato with Mukai to have a plurality of sizes of interval as an interval between adjacent ridges in at least one ridge group. This modification will change the amount of light reflected along the tire, which will create emphasize the complicated light reflection so that molding defects on the sidewall will not be noticed (Mukai; Para. [0036], [0041]).
Regarding claim 6, Sato does not teach that the ridge group with a plurality of sizes of interval has a ridge set where the interval between the ridge sets is different than an interval between the plurality of ridges that form the ridge set.
In an analogous art, Mukai teaches the ridge group comprising a plurality of sizes of interval as an interval between the pair of the plurality of ridges adjacent to one another (Fig. 4) has a ridge set formed by the plurality of ridges arranged side by side in a continuous manner in the tire circumferential direction (Fig. 4, the ridge sets are formed by two adjacent ridges). Mukai also teaches that the interval between ridges changes with a pattern of three different interval sizes between the ridges.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sato with Mukai to create ridge sets where the interval changes based on a pattern of three different interval sizes. This modification will create a gradation of reflected light which will complicate the reflected light pattern and de-emphasize molding defects on the sidewall (Mukai; Para. [0036]). Due to the interval pattern being three different interval sized, when the ridge set is defined as two adjacent ridges, the interval on either of the ridge set between adjacent ridge set is going to be different than the interval between the two ridges making up the ridge set.
Response to Arguments
Applicant’s amendments have overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/29/2021. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/               Primary Examiner, Art Unit 1749